DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the Applicant’s arguments filed on June 16, 2022, in which claims 1-23 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13-14, 16-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yada (US 2017/0238278)
Regarding claim 1, Yadav teaches a wireless communication system, comprising: a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of enodes [corresponding to time variant transmission time], a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device [0016], [0068], [0078]-[0080], [0123]), wherein the UE is configured to receive and store or modify a list comprising identifiers, IDs, of time variant transmission points for the tracking region (i.e., A UE obtains/(receives and stores) a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and wherein the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]-[0075], [0123], which implies that TAI list includes enodes IDs), wherein one or more of the transmission points or the core network is configured to provide the list to the UE (i.e., Tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0075]).
Regarding claim 2, Yadav teaches the list comprises IDs of a first number of time variant transmission points available for the UE in the one tracking region at a first time or time period, and IDs of a second number of time variant transmission points available for the UE in the one tracking region at a second time or time period, the first and second times or time periods being separated or being at least partially overlapping (i.e., All the tracking areas in a Tracking Area List to which a UE is registered are served by the same serving MME. A tracking area identity is an identifier composed of the public land mobile network (PLMN) ID and the tracking area code (TAC) [0075], [0123]).
Regarding claim 3, Yadav teaches the UE is configured to process the entries in the list to detect leaving the tracking region, responsive to determining that a received ID for a time variant transmission point is not found in the list, or determine that a received ID for a time variant transmission point is not found in the list which is indicative of the UE leaving the tracking region ([0049], [0069], [0076]).
Regarding claim 4, Yadav teaches wherein IDs in the list have associated therewith validity information, the validity information indicating one or more times or time periods at which the associated time variant transmission points are available for the UE in the one tracking region (i.e., each base station has a TAC for validation [0123]).
Regarding claim 5, Yadav teaches one or more IDs have assigned individual validity information setting a certain validity time length of the entry, or all entries have assigned a common validity time length (i.e., each base station has a TAC for validation and the UE is camped at a specific time based on time [0091], [0123]).
Regarding claim 6, Yadav teaches the validity information comprises a time window specifying a time period during which the associated time variant transmission points are available for the UE in the one tracking region (i.e., each base station has a TAC for validation and the UE is camped at a specific time based on time [0091], [0123]).
Regarding claim 7, Yadav teaches the list comprises one or more static IDs which are taken into account by the UE, or the UE comprises a further list of one or more static IDs which are taken into account by the UE (i.e., UE obtains a TAI list when it attaches to an LTE network [0069], [0075]).
Regarding claim 8, Yadav teaches wireless communication system, comprising: a plurality of time variant transmission points for communicating with a user device, UE, wherein the UE is in a tracking region (i.e., a plurality of enodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), wherein the UE is configured to create a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., TAs are created during network radio frequency (RF) planning [0067]), and wherein the UE comprises a function for determining IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list (i.e., When the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network, and the core network then provides the UE with a new TAI list reflecting the specific details of the UE's move (e.g. new location, moving speed, etc.) for more efficient paging [0069]…, Tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0075]).
Regarding claim 9, Yadav further teaches the function describes a movement pattern of the transmission points or a movement pattern of the UE, for calculating whether an ID of a time variant transmission point is available or visible for the UE in the one tracking region at a certain time or time period (i.e., When the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network, and the core network then provides the UE with a new TAI list reflecting the specific details of the UE's move (e.g. new location, moving speed, etc.) for more efficient paging [0069]…,Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Regarding claim 13, Yadav further teaches the system comprising: a core network or a core network entity and a RAN network, the core network or the core network entity configured to page a UE in the wireless communication system only via those transmission points indicated in the UE's list ([0068]-[0069]).
Regarding claim 14, Yadav further teaches the wireless communication system comprises a terrestrial network, or a non-terrestrial network, or networks or segments of networks using as a terminal an airborne vehicle or a spaceborne vehicle, or a combination thereof ([0123]-[0125]).
Regarding claims 16-17, Yadav further teaches wireless communication system of claim 1 or a wireless communication system, comprising a plurality of time variant transmission points for communicating with a user device, UE, wherein the UE is in a tracking region, wherein the UE is configured to create a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., a plurality of enodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), and wherein the UE comprises a function for determining IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list, wherein the IDs comprises cell IDs, radio access network, RAN, area IDs, or tracking area, TA, IDs (i.e., When the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network, and the core network then provides the UE with a new TAI list reflecting the specific details of the UE's move (e.g. new location, moving speed, etc.) for more efficient paging [0067]-[0069]…,Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Regarding claim 18, Yadav teaches a user device, UE, for a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of eNodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), wherein the UE is configured to receive and store or modify a list comprising identifiers, IDs, of time variant transmission points for the tracking region (i.e., A UE obtains a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]), wherein the core network is configured to provide the list to the UE (i.e., tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0075]).
Regarding claim 19, Yadav teaches a user device, UE, for a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of enodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), wherein the UE is configured to create a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., TAs are created during network radio frequency (RF) planning [0067]), and the UE comprises a function for determining IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list (i.e., When the UE travels to a TA not in the TAI list, it is required to send a TAU to the core network, and the core network then provides the UE with a new TAI list reflecting the specific details of the UE's move (e.g. new location, moving speed, etc.) for more efficient paging [0069]…, Tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0075]), wherein the core network is configured to provide the list to the UE (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE) [0073]-[0075]).
Regarding claim 20, Yadav teaches a method in a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of enodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), the method comprising: providing a list comprising identifiers, IDs, of time variant transmission points for the tracking region, receiving and storing or modifying, by a UE, the received list (i.e., A UE obtains a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and wherein the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Regarding claim 21, Yadav teaches a method in a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, wherein the UE is in a tracking region (i.e., a plurality of eNodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), the method comprising: creating, by the UE, a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., TAs are created during network radio frequency (RF) planning [0067]…, a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]), and determining, by a function comprised by the UE, IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list (i.e., TAs are created during network radio frequency (RF) planning [0067]…, a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Regarding claim 22, Yadav teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method in a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of eNodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), the method comprising: providing a list comprising identifiers, IDs, of time variant transmission points for the tracking region, receiving and storing or modifying, by a UE, the received list (i.e., A UE obtains a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and wherein the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods,when said computer program is run by a computer (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Regarding claim 23, Yadav teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method in a wireless communication system comprising a plurality of time variant transmission points for communicating with a user device, UE, wherein the UE is in a tracking region (i.e., a plurality of eNodes, a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device, and to send a paging message to the last known location of the mobile device [0016], [0068], [0123]), the method comprising: creating, by the UE, a list comprising identifiers, IDs, of time variant transmission points for the one tracking region (i.e., TAs are created during network radio frequency (RF) planning [0067]…, a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]), and determining, by a function comprised by the UE, IDs of time variant transmission points currently available or visible for the UE in the tracking region so as to create the list when said computer program is run by a computer (i.e., TAs are created during network radio frequency (RF) planning [0067]…, a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]).
Allowable Subject Matter
Claims 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive. 
As per claim 1, thehe Applicant argues that Yada fails to disclose the claim invention. More specifically, the “time variant transmission point” is not recited in the prior arts. However, the examiner disagrees with the preceding assertion because “time variant transmission point” performs the functions enode/BS/PLMN. Therefore, the examiner maintains that Yadav teaches a wireless communication system, comprising: a plurality of enodes/BSs/PLMNs [time variant transmission points] for communicating with a user device, UE, and a core network, wherein the UE is in a tracking region (i.e., a plurality of enodes [corresponding to time variant transmission time], a core mobility node situated in a core network providing mobility services to the plurality of eNodes…, a tracking area configured to maintain a listing of each of the plurality of eNodes…, a paging module configured to identify a last known location of a mobile device [0016], [0068], [0078]-[0080], [0123]), wherein the UE is configured to receive and store or modify a list comprising identifiers, IDs, of enodes/BSs/PLMNs [time variant transmission points] for the tracking region (i.e., A UE obtains/(receives and stores) a TAI list when it attaches to an LTE network, showing the tracking areas where the LTE network believes a UE is located and within which a UE can travel without TAU [0069]), and wherein the list comprises IDs of time variant transmission points which are available or visible for the UE in the one tracking region at different times or time periods (i.e., a tracking area is a set of cells. Tracking areas can be grouped into lists of tracking areas (TA lists), which can be configured on the User Equipment (UE). Tracking area updates (TAUs) are performed periodically or when the UE moves to a tracking area that is not included in its TA list [0073]-[0075], [0123], which implies that TAI list includes enodes IDs), wherein one or more of the transmission points or the core network is configured to provide the list to the UE (i.e., Tracking Area list management comprises the functions to allocate and reallocate a Tracking Area Identity list to the UE [0074], [0075], [0085], [0133]). The rejection is final.
It is to be noted that the traffic area list (TAL) and traffic area IDs in Paragraph 24 of the current are similar to traffic area list [0075] and traffic area IDs (TAI) [0123], [0126-0128] in in Yadav.
The same response also applies to the arguments of claims 8, 18 to 23. Further, the Applicant argues that depend claims 1-7, 16, and 17 include all features of claim 1, and claim 9 includes the features of claim 8, therefore, they are allowable. The Examiner disagrees and maintains the rejections as recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643